DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 9/26/2022 is entered and claims 1-20 are pending.
Following amendments to clarify the claims rejection under 35 USC 112(b) is withdrawn. 
Drawings
The amendments and supplement to the drawings filed 9/26/2022, are entered and the previous objections to the drawings are withdrawn. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1,2,6,7,8,11 and 13 are rejected under 35 U.S.C. 103 as being over Maitre (US 20160187673 A1) in view of Le (US 20160282532 A1).
	Regarding claim 1, Maitre teaches am “Anti-somnolence Ophthalmic Lens For Optical Device For Use By E.g. Night-shift Workers, Has Interferential Coating Provided On One Of Rear And Front Faces To Selectively Reflect Light Arriving On Rear Face With Local Maximum Of Reflection” (Title) comprising: a front frame, a first temple, and a second temple, the first temple and the second temple being hinged to a first side and a second side of the front frame, respectively, so that the first temple and the second temple are able be folded and unfolded relative to the front frame; a light source component disposed on at least one of the first temple or the second temple; a lens disposed on the front frame; and a reflecting layer, the reflecting layer being formed on the lens and configured to reflect light from the light source component, so that the light is reflected to eyes of a user ([0073] “Still referring to FIG. 1, the pair of glasses 1 further comprises two light sources 10. Preferably, the light sources 10 are light-emitting diodes (LED) 10. LEDs are small and lightweight and may thus be easily integrated with an eyeglass frame. The head of such a LED measures, for example, less than 10 mm in length. In the embodiment shown in FIG. 1, the LEDs 10 are mounted on the temples 11 of the frame of the eyeglasses 1. The LEDs 10 are mounted such that the light emitted by them is directed onto the rear faces 5 of the lenses 3. From the rear faces 5 of the lenses 3, the light is reflected into the user's eyes 2”).
	Maitre teaches a reflective coating on the rear face of the phototherapy glasses but does no teach wherein the reflecting layer is configured to reflect light of a fixed frequency without preventing light of a frequency other than the fixed frequency from passing through the reflecting layer (Rather Maitre teaches wherein the reflecting layer is said to absorb frequencies that are not reflected).
	Le teaches an ophthalmic optical filter (Title) wherein the reflecting layer is configured to reflect light of a fixed frequency without preventing light of a frequency other than the fixed frequency from passing through the reflecting layer ([0066]-[0069] a multilayered reflective coating is described [0068], and this system leads to a layer with the characteristics seen in Fig 3 and 4 which show  a specific wavelength centered around ~475nm being reflected from a surface while other wavelengths remain transmitted through the glass; the coating of Le is designed to be applied to the outer surface of glasses to keep this wavelength out of the eye, however when providing therapy as taught in Maitre, the reverse use of this coating on the inner side of the glasses lens allows ~475nm light to be reflected towards the eye). 
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Maitre to make use of the reflective coating of Le because “Photophobic conditions can be treated in different ways including by selectively attenuating or eliminating the offending portions of the light spectrum that stimulate melanopsin ganglion cells.” [0007] and “narrow wavelength bands of blue and red light, specifically at 480 nm and 620 nm wavelengths. Narrowly-defined wavelength bands within the visible spectrum are also implicated in modulating circadian rhythms” [0006]. This modification comprises a simple substitution of one known element (reflective coating of Maitre, reflects 480nm light while absorbing other wavelengths) for another (reflective coating of Le which reflects 480nm light and allows transmission of light frequencies not of interest) to obtain predictable results (by using the coating of Le the light centered around ~480 nm is reflected, and other wavelengths are passed through/transmitted).
	Regarding claim 2, Maitre in view of Le teaches a system substantially as claimed in claim 1. Further, Maitre teaches wherein the reflecting layer is disposed on a side of the lens facing the eyes of the user ([0070] “The coating applied to the rear face 5 of the lenses 3 is designed such that light incident onto the rear face 5 of the lenses 3 and of which the wavelength is centered around 470 nm is selectively reflected,”).
	Regarding claims 6 and 7, Maitre in view of Le teaches a system substantially as claimed in claim 1. Further, Maitre teaches wherein the wherein the reflecting layer is a non-metallic dielectric film layer ([0086]-[0092] the reflecting layer may make use of a layer of SiO2 which meets the limitation) and wherein the reflecting layer comprises at least one of a dichroic coating or a dielectric coating (([0086]-[0092] the reflecting layer may make use of a layer of Ta2O5 which meets the limitation).
	Regarding claims 8 and 13,  Maitre in view of Le teaches a system substantially as claimed in claim 1. Further, Maitre teaches wherein the front frame comprises a first support frame, a second support frame, and a connecting member connecting the first support frame and the second support frame, the first support frame being hinged to the first temple, and the second support frame being hinged to the second temple; the lens comprises a first lens disposed on the first support frame and a second lens disposed on the second support frame; and 3Application No.: 16/852,786 Attorney Docket No.: 13269.0080-00000 the first temple and the second temple are each provided with the light source component, and the first lens and the second lens are each provided with the reflecting layer and wherein the first support frame and the second support frame comprise openings, respectively, so that the first lens and the second lens are fitted into the openings and fixed ([0065] “Reference is made to FIG. 1, which shows an embodiment of an ophthalmic device according to the present invention. A pair of glasses 1, to be worn in front of a user's eyes 2, comprises two ophthalmic lenses 3 and a frame 4 supporting the lenses 3. The ophthalmic lenses 3 function as substrates for at least one coating applied on the rear side 5 of each lens 3.”; further Maitre describes “[0047] The optical device according to the second aspect is advantageously realized as a pair of glasses worn by the user. The device thus offers a portable and discrete anti-somnolence solution. Thanks to the wavelength selection by the coating and the fact that the light is not irradiated directly from the light source into the user's eyes, the user is not glared by the device. The device may be personalized according to the needs and wishes of any user. Finally, thanks to the compactness and discretion of the device, it is also esthetic and may be worn continuously, for example by switching off the light source when unneeded and/or during the day.”; These quotes show that while the Figs do not show the exact claimed features, Maitre intends for the system to be built in/with standard frames as the base of the device, one of ordinary skill in the art would recognize that a standard pair of glasses includes hinges temples, a nose piece to connect left and right frames, and openings in which lenses are secured).
	Regarding claim 11, Maitre in view of Le teaches a system substantially as claimed in claim 1. Further, Maitre teaches wherein the phototherapy glasses further comprise a color changing layer formed on the lens (From the specification paragraph [0017] it appears the color changing layer, is described as a layer that changes the light’s transmittance, acting as a photochromic layer; from Maitre para  [0066] “Further, the lenses 3 may comprise one or more coatings on the substrate on the rear side of the lens, such as any of an anti-shock coating, a glue, a support coating, an anti-scratch coating, an anti-reflective stack, for example only on a part of the surface, an anti-smudge coating, an anti-fog coating, an anti-static coating, a photochromic layer or a tinted layer, a polarized layer, an active layer, or any combination thereof.”).
Claims 9, 10, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Maitre (US 20160187673 A1) in view of Le (US 20160282532 A1) as applied to claim 1 above, and further in view of Hudson (US 20160016004 A1).
	Regarding claim 9, Maitre in view of Le teaches a system substantially as claimed in claim 1. Further, Maitre teaches wherein the light source component comprises a first light source located in the first temple and a second light source located in the second temple ([0073] “In the embodiment shown in FIG. 1, the LEDs 10 are mounted on the temples 11 of the frame of the eyeglasses 1”); and a battery  ([0073] The LEDs 10 may be powered by batteries, for example flat 9V batteries.); however while Maitre discloses the use of LEDs powered by batteries he does not explicitly disclose control circuitry.
	Hudson discloses light therapy glasses (title) comprising a light source control circuit [0029]-[0034](a communication module may receive commands from an application and control operation of the glasses)  and the battery supplying power [0021][0023](operation of battery) to the first light source and the second light source through the light source control circuit [0029]-[0034](by controlling the operation of the LED sources, the communication module must provide an electrical interface/control circuit between the battery and LED). 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Maitre in view of Le to make use of control circuitry and batteries to power light sources as described in Hudson because by placing circuitry in this manner the system “provide(s) a portable light therapy device that can preferably be worn by the patient to allow for more efficient light direction and adaptation to different lifestyles” [0004] 
	Regarding claim 10, Maitre in view of Le and Hudson teaches a system substantially as claimed in claim 9. Further, Hudson teaches a system further comprising a charging module electrically connected to the battery and configured to charge the battery [0023][0024] (details batteries and charging configurations).
	Regarding claim 14, Maitre in view of Le teaches a system substantially as claimed in claim 8. Further, Maitre does not teach wherein switching states of light source components disposed on the first temple and the second temple are synchronized to equalize light reflected into the eyes of the user.
	Hudson teaches light therapy glasses (title) comprising wherein switching states of light source components disposed on the first temple and the second temple are synchronized to equalize light reflected into the eyes of the user ([0029]-[0033] Hudson teaches wherein a mobile application can control the light sources and monitor usage. “This functionality gives the patient the opportunity to remotely control the powering of the glasses 10 to provide the correct amount of light to the patient.” [0031], by allowing a user to provide the correct amount of light, the controller/mobile application of Hudson can equalize light delivery to the correct amount for each eye).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Maitre in view of Le to make use of control circuitry and batteries to power light sources as described in Hudson because by placing circuitry in this manner the system “provide(s) a portable light therapy device that can preferably be worn by the patient to allow for more efficient light direction and adaptation to different lifestyles” [0004]
	Regarding claim 15, Maitre in view of Le and Hudson teaches a system substantially as claimed in claim 9. Further, Hudson teaches wherein the battery is located in at least one of the first temple or the second temple [0023]-[0024] (Fig 2A), a first end of the light source control circuit is electrically connected to the battery, and a second end of the light source control circuit is connected to the first light source and the second light source ([0029]-[0034] by controlling the operation of the LED sources, the communication module must provide an electrical interface/control circuit between the batteries and LEDs).
	Regarding claims 16 and 17, Maitre in view of Le and Hudson teaches a system substantially as claimed in claim 9. Further, Hudson wherein the battery comprises a first battery in the first temple and a second battery in the second temple, and the light source control circuit comprises a first circuit located in the first temple and a second circuit located in the second temple [0023]-[0024] (Fig 2A, each light module has a battery and control circuitry in each temple) and wherein the first circuit is connected to the first light source and the first battery, and the second circuit is connected to the second light source and the second battery, so that the first5Application No.: 16/852,786 Attorney Docket No.: 13269.0080-00000battery supplies power to the first light source, and the second battery supplies power to the second light source [0023]-[0024] (Fig 2A, each light module has a battery and control circuitry in each temple).
Claims 3-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Maitre (US 20160187673 A1) in view of Le (US 20160282532 A1) as applied to claim 1 above, and further in view of Brukilacchio (US 20090040754 A1).
	Regarding claim 3, Maitre in view of Le teaches a system substantially as claimed in claim 1. Maitre teaches wherein the light source component comprises a light source (Maitre teaches an LED light source [0073]) Maitre does not each wherein the light source component comprises a light source and a plano-convex lens, the plano- convex lens comprises a light incident surface and a light exit surface, and light emitted by the light source enters the light incident surface of the plano-convex lens and exits from the light exit surface perpendicularly.
	Brukilacchio teaches a light source for phototherapy ([0031]) comprising a light source and a plano-convex lens, the plano-convex lens comprises a light incident surface and a light exit surface, and light emitted by the light source enters the light incident surface of the plano-convex lens and exits from the light exit surface perpendicularly ([0064] the light source/light engine uses planoconvex lenses to collimate the light from each source, by collimating the light, the light rays exit the lens perpendicular to the lens surface).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified Maitre in view of Le to make use of a light source like that of Brukilacchio because this disposition of a lens allows for creating collimated light “so as to be efficiently combined and after color combination the beam is refocused into a light guide for transport to the device or system to be illuminated according to an embodiment of the invention” [0021].
	Regarding claim 4, Maitre in view of Le and Brukilacchio teaches a system substantially as claimed in claim 3. Further, Brukilacchio wherein the light source is located at a focal point of the lens ([0066] “In one embodiment the red laser diode beam shape is sufficiently wide to cover a substantial portion of the collimator lens 1045 and the distance of the divergent laser beam is substantially equal to the focal length of such collimating lens”).
	Regarding claim 5, Maitre in view of Le and Brukilacchio teaches a system substantially as claimed in claim 3. Further, Maitre teaches wherein an angle formed by the light exiting from the light exit surface and the lens is between 25 and 55 degrees ([0079]-[0081] Maitre discusses different mounting angles for the LED in relation to the front lens).
	Regarding claim 12, Maitre in view of Le and Brukilacchio teaches a system substantially as claimed in claim 3. Further, Maitre wherein the light source component comprises an LED light source (Maitre teaches an LED light source [0073]).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maitre (US 20160187673 A1) in view of Le (US 20160282532 A1) as applied to claim 1 above, and further in view of Schoutens (US 20190179172 A1).
	Regarding claims 18 and 19, Maitre in view of Le teaches a system substantially as claimed in claim 1. Maitre does not teach a system comprising a glasses case, cooperating with the phototherapy glasses, the glasses case comprising: a charging component, the charging component cooperating with the phototherapy glasses to charge the phototherapy glasses through the glasses case. 
	Schoutens teaches a system comprising a glasses case, cooperating with the phototherapy glasses, the glasses case comprising: a charging component, the charging component cooperating with the phototherapy glasses to charge the phototherapy glasses through the glasses case [0051][0052] (“The glasses case and the glasses can be provided with Qi technology such that the battery of the glasses is wirelessly chargeable. Furthermore, the glasses case itself can be provided with a battery such that the glasses case without cables can wirelessly charge the battery of the glasses by using the battery of the glasses case.”).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Maitre in view of Le with the glasses case for charging because “The glasses 1 is brought from the unfolded state to a compact folded state, such that it is stored, for example, in a glasses case” [0051] and “the glasses case without cables can wirelessly charge the battery of the glasses by using the battery of the glasses case.” [0052], thus allowing for the case to charge glasses while they are stored. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Maitre (US 20160187673 A1) in view of Le (US 20160282532 A1) and Schoutens (US 20190179172 A1) as applied to claim 18 above, and further in view of Athuda (US 20180023801 A1).
	Regarding claim 20, Maitre in view of Le and Schoutens teach a system substantially as claimed in claim 18. They do not teach wherein the glasses case further comprises an indicator light for displaying a charging state of the phototherapy glasses.
	Athuda teaches a light source for photo therapy [0229] which makes use of an indicator light for displaying a charging state of the phototherapy glasses ([0201] “The power module 1100 will monitor the power level of the battery to ensure proper charging and the charging interface 1108 will also drive an indicator LED providing the user with visual feedback about the charging status of the battery”).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Maitre, Le, and Schoutens to make use of and indicator light as described by Athuda because this provides “the user with visual feedback about the charging status of the battery (e.g. red while charging, green/off when full)” and may “warn the user that the battery only has 20% charge left by lighting up a red LED 1111.” [0201] 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference to US patents Larson (US-20170235160-A1) and Saylor (US-20170315384-A1) is made as alternative teachings to prior art Le (cited in rejection) for teaching reflective coatings that allow for transmission of non-reflected wavelengths which could be readily substituted for the reflective coating of primary reference Maitre (cited above).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792      

/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        3 December 2022